Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered May 15, 1996, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is *446remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim that the trial court committed reversible error when it failed to give a limiting instruction regarding the jury’s use of uncharged crime evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19). No objection was made at the time the evidence was introduced, and no request for an instruction regarding uncharged crime evidence was ever made.
The court properly rejected the defendant’s attempt to use jurors’ affidavits regarding the tenor of their deliberations to impeach the verdict and, thus, properly denied the defendant’s motion to set aside the verdict (see, People v Brown, 48 NY2d 388; People v Small, 201 AD2d 315; People v James, 112 AD2d 380).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Copertino, Thompson and Krausman, JJ., concur.